                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ROBERT JOSEPH GRILLS, JR. ,

               Plaintiff,

v.                                                Case No.: 2:19-cv-460-FtM-38NPM

THE STATE OF FLORIDA,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Nicholas P. Mizell’s Report and

Recommendation (R&R) (Doc. 12), recommending that the Court dismiss Plaintiff Robert

Joseph Grills, Jr.’s Complaint (Doc. 1). No party has objected to the R&R, and the period

to do so has lapsed. This matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, and the court may accept, reject or modify

the findings in whole or in part. 28 U.S.C. § 636(b)(1); Garvey v. Vaughn, 993 F.2d 776,


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
779 n.9 (11th Cir. 1993). The district judge reviews legal conclusions de novo, even in

the absence of an objection. Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994).

       When Grills filed this case, he also filed an Affidavit of Indigency, seeking to

proceed in forma pauperis. (Doc. 2). Judge Mizell reviewed the Complaint under 28

U.S.C. § 1915(e)(2)(B) and found that it did not comply with Federal Rule of Civil

Procedure 8, even under the less stringent standard applied to pro se litigants. (Doc. 8).

Judge Mizell gave Grills until August 8, 2019, to file an amended complaint. When Grills

missed the deadline, Judge Mizell ordered him to show cause why his Complaint should

not be dismissed by August 23, 2019. (Doc. 10). Delivery of that order was delayed, so

Judge Mizell extended the deadline to September 17, 2019. (Doc. 11). Grills has not

filed an amended complaint or otherwise responded to Judge Mizell’s orders. Judge

Mizell finds bad faith in Grills’ noncompliance and recommends that the Court dismiss his

Complaint.

       After conducting an independent examination of the file and on consideration of

Judge Mizell’s findings and recommendations, the Court accepts and adopts the R&R.

       Accordingly, it is now

       ORDERED:

       (1) United   States      Magistrate   Judge   Nicholas   P.   Mizell’s   Report   and

          Recommendation (R&R) (Doc. 12) is ACCEPTED and ADOPTED.

       (2) Plaintiff Robert Joseph Grills, Jr.’s Complaint (Doc. 1) is DISMISSED.

       (3) The Clerk is directed to enter judgment, terminate all pending motions and

          deadlines, and close the file.




                                              2
      DONE and ORDERED in Fort Myers, Florida this 7th day of October, 2019.




Copies: All Parties of Record




                                        3
